Per curiam.
On June 26, 1995, this Court accepted William W. Gardner’s petition for voluntary discipline, suspending him from the practice of law in this state for six months with conditions for reinstatement. In the Matter of William W. Gardner, 265 Ga. 482 (458 SE2d 355) (1995). Gardner has certified to this Court that he has complied with all requirements for his reinstatement. The State Bar has acknowledged such compliance and has no objection to Gardner’s reinstate*231ment to the practice of law in Georgia. It appearing that Gardner has completed six months suspension and has satisfied all conditions imposed by this Court, we agree with the State Bar that Gardner’s suspension should be lifted. Accordingly, the June 26, 1995, suspension imposed by this Court is hereby lifted.
Decided February 12, 1996.
William P. Smith III, General Counsel State Bar, Marie L. McCarthy, Assistant General Counsel State Bar, for State Bar of Georgia.
Beltran & Bills, Frank J. Beltran, Ralph Perales, for Gardner.

Reinstated.


All the Justices concur.